DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10 and 13 of copending Application No. 16/266,755 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-3, 6-10 and 13, which are not explicitly recited in the combination of claims 1-3, 6-10 and 13, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a claim comparison of claim 1 of the instant application and claims 1-3 of copending Application No. 16/266,755:
Application No. 16/266,761– Claim 1
Application No. 16/266,755– Claim 1
A computer-implemented training method for an L2 non-expansive neural network, the method comprising:
A computer-implemented training method for an L2 non-expansive neural network, the method comprising:
training a neural network including at least one of:
training a neural network including:
using norm-pooling as a non-linear function;
using a two-sided ReLU as a non-linear function; and
using two-sided ReLU as a non-linear function or norm-pooling as a non-linear function; and
increasing a confidence gap; and
increasing a confidence gap.
further training such that the network comprises a non-expansive network.


The method of claim 1, wherein a penalty is added when a value of a computed matrix in the training is greater than one, where one is an integer. (claim 2)

The method of claim 2, wherein the non-linear function of the two-sided ReLU comprises a non-expansive and monotonically increasing scalar function. (claim 3)


	Although not identical, claim 1 of the instant application is not patentably distinct from the combination of copending application claims 1-3. One of ordinary skill in the art would surely identify and equate the limitations of the instant application to at least claims 1 and 3 of the copending application.  (Note, claim 3 depends upon claim 2 in the copending application and thus must be included in the combination of patently distinct claims).  It would have been obvious to one of ordinary skill in the art to realize the “further training…” of the instant application claim by copending applications’ claim 3 limitations of producing the two-sided ReLU comprising a non-expansive function.  In other words, it seems the claim 1 of the instant application is simply an obvious variant thereof of the combination of claims 1-3 of the copending application and thus the instant application claim 1 is not patentably distinct therefrom.
	Claim 2 of the instant application can be found basically word-for-word in copending claim 2.
Claim 3 of the instant application can be found basically word-for-word in copending claim 3.
Claim 6 of the instant application can be found basically word-for-word in copending claim 6.
Claim 7 of the instant application can be found basically word-for-word in copending claim 7.
The following is a claim comparison of claim 8 of the instant application and claims 8 and 10 of copending Application No. 16/266,755:
Application No. 16/266,761– Claim 8
Application No. 16/266,755– Claim 8
A computer program product for training an L2 non-expansive neural network, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform:
A computer program product for training an L2 non-expansive neural network, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform:
training a neural network including at least one of:
training a neural network including:
using norm-pooling as a non-linear function; using a two-sided ReLU as a non-linear function; and
using two-sided ReLU as a non-linear function or norm-pooling as a non-linear function; and
increasing a confidence gap; and
increasing a confidence gap.
further training such that the network comprises a non-expansive network.


The computer program product of claim 8, wherein the non-linear function of the two-sided ReLU comprises a non-expansive and monotonically increasing scalar function. (claim 10)


	Although not identical, claim 8 of the instant application is not patentably distinct from the combination of copending application claims 8 and 10. One of ordinary skill in the art would surely identify and equate the limitations of the instant application to at least claims 8 and 10 of the copending application.  It would have been obvious to one of ordinary skill in the art to realize the “further training…” of the instant application claim by copending applications’ claim 10 limitations of producing the two-sided ReLU comprising a non-expansive function.  In other words, it seems the claim 8 of the instant application is simply an obvious variant thereof of the combination of claims 8 and 10 of the copending application and thus the instant application claim 8 is not patentably distinct therefrom.
Claim 9 of the instant application can be found basically word-for-word in copending claim 9.
Claim 10 of the instant application can be found basically word-for-word in copending claim 10.
Claim 13 of the instant application can be found basically word-for-word in copending claim 13.

Allowable Subject Matter
Claims 4, 5, 11 and 12 are objected to as being dependent upon a rejected base claim.
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In reference to claim 14, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept a system for training an L2 non-expansive neural network that trains the neural network using at least one of norm-pooling as a non-linear function, a two-sided ReLU as a non-linear function and increasing a confidence gap.
	Claims 15-20 depend upon allowable claim 14 and are therefore also deemed allowable.

Response to Arguments
Applicant’s arguments, see page 2 of Applicant’s Remarks, filed 05/24/22, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 3 of Applicant’s Remarks, filed 05/24/22, with respect to the 35 USC 101 rejection of claims 1-6 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-6 has been withdrawn.  Applicant’s arguments specifically regarding the limitations directed towards “technical improvement” are persuasive.  The Examiner has concluded that a technical explanation as to how to implement the invention in the specification as per the purported “technical improvement,” which in this case is the training of the network to create a non-expansive network, is present and the claim itself directly reflects the improvement.  Therefore for at least these reasons, the claims are deemed to integrate a judicial exception into a practical application and are thus sufficient under the current 35 USC 101 guidelines.
Applicant's arguments filed 05/24/22 have been fully considered but they are not persuasive.
With reference to the double patenting rejection of claims 1-3, 6-10 and 13, Applicant briefly argues that there is no “further training” limitation in the co-pending application no. 16/266,755 (see page 3 of Applicant’s Remarks).  In response, the Examiner disagrees.  It is clear that the combination of, for example, claims 1-3 of the copending application implement training methods for a non-expansive neural network.  Claim 2 recites modifying the training by adding a penalty and claim 3 further recites the non-linear function as a monotonically increasing scalar function.  Both of these limitations lend to a clear interpretation that the training of claim 1 is additionally modified/processed/adjusted while further being implemented in a two-sided ReLU and therefore “further training” is interpreted as being performed.  For at least these reasons, the Examiner deems the double patenting rejection as just and herein maintains the rejection.  The Examiner suggests filing a terminal disclaimer to overcome the rejection and place the claims 1-3, 6-10 and 13 in condition for allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
7/8/22